Case 7:19-cr-00175-NSR Document 2 Filed 01/22/19 Page 1 of 4

Approved: (ottee~

Lindsey Keenan
Assistant United States Attorney

Before: THE HONORABLE JUDITH C. MCCARTHY
United States Magistrate Judge
Southern District of New York

| FT KAA gue, TIO
UNITED STATES OF AMERICA : SEALED COMPLAINT

- Vv. - : Violation of
26 U.S.C. §§ 5845 (a) (4),
PAUL ELMOWSKY, : 5861 (d)
Defendant. : COUNTY OF OFFENSE:
ROCKLAND
eee ee LLL LLL

SOUTHERN DISTRICT OF NEW YORK, ss.:

MATTHEW SANSONE, being duly sworn, deposes and says
that he is a Special Agent with the United States Bureau of
Alcohol, Tobacco, Firearms and Explosives (the “ATF’}, and
charges as follows:

COUNT ONE

1. On or about December 31, 2018, in the Southern
District of New York, PAUL ELMOWSKY, the defendant, knowingly
did receive and possess a firearm which was not registered to
him in the National Firearms Registration and Transfer Record,
to wit, an Uzi Model Mini Auto 9MM firearm, which is a weapon
made from a rifle which weapon as modified has an overall length
of less than 26 inches and a barrel less than 16 inches in
length,

(Title 26, United States Code, Sections 5845(a)(4) and 5861{d}.}

The bases for my knowledge and for the foregoing
charge are, in part, as follows:

2. I am a Special Agent with the ATF. I have been
personally involved in the investigation of this matter. This
affidavit is based upon my personal participation in the
investigation of this matter, and my conversations with law

 
Case 7:19-cr-00175-NSR Document 2 Filed 01/22/19 Page 2 of 4

enforcement agents, as well as my examination of reports and
records. Because this affidavit is being submitted for the
limited purpose of establishing probable cause, it does not
include all the facts that I have learned during the course of
my investigation. Where the contents of documents and the
actions, statements and conversations of others are reported
herein, they are reported in substance and in part.

3. Based on my participation in this investigation,
my conversations with other law enfercement agents, and my
review of a report prepared by the Southern Nevada Counter-
Terrorism Center, I have learned, among other things, the
following:

a. On or about December 25, 2018, cleaning
staff at the Caesar’s Palace Hotel in Las Vegas, Nevada, found
ammunition and two .40 caliber Glock magazines in a hotel room
registered to ELMOWSKY, the defendant. Caesar’s Palace Hotel
security staff informed ELMOWSKY, in substance and in part, that
firearms and ammunition must be checked in with hotel security
during a guest’s stay at the hotel. ELMOWSKY reported to
security and checked in a Colt Model 1911 .45 caliber pistol,
but did not check in a pistol that would have corresponded with
the .40 caliber Glock magazines discovered in his hotel room.
ELMOWSKY informed security staff that he previously was a guest
of the Rio Hotel, in Las Vegas, Nevada. ELMOWSKY stated that he
left his .40 caliber Glock pistol and another firearm at the Rio
Hotel when he checked out.

b, Officers from the Las Vegas Metropolitan
Police Department Convention Center Area Command unit (the
“CCAC”} confirmed ELMOWSKY, the defendant, was a guest at the
Rio Hotel between December 5, 2018, and December 11, 2018. When
ELMOWSKY departed the Rio Hotel, staff discovered a Colt 1911
.45 caliber pistol in ELMOWSKY’s hotel room, and a Glock Model
23 .40 caliber pistol in another hotel room, not registered to
ELMOWSKY. The pistols remained in the Rio Hotel’s possession,
because ELMOWSKY had not attempted to retrieve them.

Cc. As part of their investigation, CCAC
reviewed a public records database indicating that ELMOWSKY was
a resident of Nyack, New York. CCAC contacted the New York
Police Department regarding ELMOWSKY's conduct in Las Vegas,
Nevada.

4, Based on my participation in this investigation,
and my conversations with law enforcement agents from the

 
Case 7:19-cr-00175-NSR Document 2 Filed 01/22/19 Page 3 of 4

Rockland County Sheriff's Department, I have learned, among
other things, the following:

a. On December 28, 2018, the Rockland County
Sheriff‘’s Department petitioned for the suspension of ELMOWSKY’s
pistol permit.

b. On December 31, 2018, Justice Thomas F.
Walsh of the Rockland County Supreme Court ordered the
suspension of ELMOWSKY’s pistol permit.

Cc. On the same date, December 31, 2018,
officers of the Rockland County Sheriff's department, along with
officers from the New York Police Department and Town of
Orangetown Police Department, went to ELMOWSKY'’s residence in
Nyack, New York, to enforce the pistol permit suspension, and
confiscate ELMOWSKY’s pistols. ELMOWSKY gave law enforcement
verbal consent to access his gun safes. In addition to
permitted pistols, ELMOWSKY’s gun safes contained an Uzi Model
Mini Auto 9MM firearm, serial number MC01519 (the *“Firearm’”),
the overall length of which measured less than 24 inches, and
the barrel length of which measured 8 inches.

5. Based on my review of records from an ATF tax
database, the Firearm was not registered to ELMOWSKY in the
National Firearms Registration and Transfer Record.

 
Case 7:19-cr-00175-NSR Document 2 Filed 01/22/19 Page 4 of 4

WHEREFORE, deponent respectfully requests that PAUL
ELMOWSKY, the defendant, be arrested, and imorisoned or bailed,

as the case may be.

Matthew Sansone

Special Agent ;
United States Bureau of Alcohol,
Tobacco, Firearms and Explosives

Sworn to before me this
22nd day of January, 2019

: oe oo us
C VY Eb vO (7. J) i “C284 ‘ Dy "

THE HONORABLE JUDITH C. MCCARTH
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK

 
